Citation Nr: 1125591	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 2008 for the grant of service connection for diabetes mellitus (DM).

2.  Entitlement to an effective date earlier than March 6, 2008 for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2010, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.

The Veteran was scheduled for a hearing before a member of the Board at the RO in November 2010.  In October 2010, the Veteran advised the RO that he was physically unable to travel to Roanoke for the hearing due to treatment for a service-connected disability.  He requested that a hearing be scheduled for him in Hampton, Virginia, where he resides.  The RO contacted the Hampton VA medical center (VAMC) about providing the Veteran with a videoconference hearing; however, the Hampton VAMC does not have the facilities or equipment available to conduct a video conference hearing.   See 38 C.F.R. § 20.705.  The RO informed the Veteran by a November 2010 letter.  While the Board is sympathetic to the Veteran's situation, there is no VA facility in the Hampton, Virginia area that can accommodate the Veteran's request, thus, the Board will proceed with a decision on the matters on appeal.


FINDINGS OF FACT

1.   An original claim for service connection for DM and for prostate cancer was received by the RO on March 6, 2008

2.  There was no formal claim, informal claim, or written intent to file a claim for service connection for DM or for prostate cancer, prior to March 6, 2008.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than March 6, 2008, for the grant of service connection for DM, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

2.  The claim for an effective date earlier than March 6, 2008, for the grant of service connection for prostate cancer, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, in the July 2010 SOC, the RO set forth the provisions of 38 C.F.R. § 3.400 and explained the criteria governing effective dates.   Moreover, the Veteran and his representative have been afforded the opportunity to present evidence and argument with respect to the claim for an earlier effective date. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant. As explained below, the claims for an earlier effective date lacks legal merit; therefore, the duties to notify and assist required by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).
II.  Analysis

On March 6, 2008, the RO received the Veteran's claim (via VA form 21-4138) for service connection for DM and for prostate cancer due to herbicide exposure.  

By an October 2008 rating decision, the RO granted service connection for DM and for prostate cancer associated with herbicide exposure, effective March 6, 2008, the date the RO received the Veteran's claim.  

In August 2009, the Veteran submitted a claim for earlier effective dates in which he contended that he is entitled to an effective date earlier than March 6, 2008, for the grants of service connection for DM and for prostate cancer.  Specifically, he stated that the date of February 19, 1971, the date of his discharge from active military service, should be the assigned effective date.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation. Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

With respect to claims governing effective dates for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA issued special regulations to implement orders of a United States district court in Nehmer v. United States Department of Veterans Affairs, 32 F. Supp. 1404 (N.D. Cal. 1989).

In pertinent part, a Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i)(2010).  The term "covered herbicide diseases" includes Type II diabetes mellitus and prostate cancer.  38 C.F.R. § 3.816(b)(2)(i)(2010).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c) (2010).

If a Nehmer class member's claim for compensation for a covered herbicide disease was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2010).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2010).  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157.  In this case, the Veteran did not submit a claim for prostate cancer between May 3, 1989 and November 7, 1996, the effective date for the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides.  Furthermore, the record does not show, and the Veteran does not contend, that he filed a formal claim of service connection for DM and for prostate cancer prior to March 6, 2008.  Prior to that time, there is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for DM or for prostate cancer.  See 38 C.F.R. §§ 3.151(a), 3.155(a) (2010).  Accordingly, Nehmer does not apply to this claim.

In this case, the only assertion that the Veteran has set forth is that the date of February 19, 1971, the date of his discharge from active military service, should be the assigned effective date.

In addition to the above, VA issued regulations creating a presumption of service connection for DM-II and for diabetic retinopathy effective May 8, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  As Nehmer does not apply in this case, the effective date cannot be earlier than the liberalizing law, and cannot be retroactive for more than one year from the date of application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2010).

Under the provisions of 38 C.F.R. § 3.114, generally, when benefits are awarded pursuant to a liberalizing law or VA issue, the effective date cannot be earlier than the effective date of the liberalizing law or VA issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); see McCay v. Brown, 9 Vet. App. 183 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation."), aff'd 106 F.3d 1577 (Fed. Cir. 1997); Williams v Principi, 15 Vet. App. 189 (2001) (en banc), aff'd 310 F.3d 1374 (Fed. Cir. 2002).

As the Veteran filed his claim for service connection for DM in March 2008, more than one year from the change in the law, an earlier effective date based on the provisions of 38 C.F.R. § 3.114 is not also not warranted for DM.  In addition, the effective date of the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides is November 7, 1996.  The Veteran, however, did not file his initial claim for service connection for prostate cancer until March 2008, more than one year after the effective date of the liberalizing law.  Thus, the regulations do not provide for any earlier effective date for the grant of service connection for prostate cancer.  38 C.F.R. §§ 3.114, 3.400 (20010.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, on these facts, the claims for an effective date for the grants of service connection for DM and for prostate cancer earlier than March 6, 2008, must be denied.  Where, as here, the law and not the evidence is dispositive, the matters on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 6, 2008 for the grant of service connection for diabetes mellitus is denied.

An effective date earlier than March 6, 2008 for the grant of service connection for prostate cancer is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


